This is a Non-Final office action for serial number 16/514,856.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 rejected (claims dependent on a rejected claim are rejected based on their dependence unless otherwise specified) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "first unit" in line 6.  There is insufficient antecedent basis for this limitation in the claim. –base—should be inserted before “unit”.
Claim 2 recites the limitation "at least one elongated bar" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner can not determine if the “at least one elongated bar” within line 2 is the same as “at least one elongated bar” cited in claim 1, line 3 therefore the claim is unclear and indefinite. 
Claim 3 recites “a pillar and bar joint assembly” appears to be the same structural element as the “support base assembly” recited within claim 1 therefore the limitation is confusing and indefinite. 
Claim 12 recites “a first swing pillar” appears to be the same structural element as the “first base unit” recited within claim 1 therefore the limitation is confusing and indefinite. 
Claim 12 recites “a second swing pillar” appears to be the same structural element as the “second base unit” recited within claim 1 therefore the limitation is confusing and indefinite. 
Claims 1 recites “a first base unit” and claim 16 recites “a first base. Claims 17,  later refers to "the first base" when describing a first incline slope control arrange at said first base. The claims could reasonably be construed as referring to the first base unit or the first base when reciting "the first base." Thus, multiple plausible claim constructions exist, making the claims indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential) ("if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to moreprecisely define the metes and bounds of the claimed invention by holdingthe claim… indefinite"). 
Claim 1 recites “a second base unit” and claim 16 recites “a second base. Claim 17,  later refers to "the second base" when describing a second incline slope control arrange at said second base. The claims could reasonably be construed asreferring to the second base unit or the second base when reciting "thesecond base." Thus, multiple plausible claim constructions exist, making theclaims indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential) ("if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim… indefinite"). 	
Claim 1 recites “a first base unit” and claim 16 recites “a first base. Claims 18,  later refers to "the first base" when describing a first left to incline and decline said first base. The claims could reasonably be construed as referring to the first base unit or the first base when reciting "the first base." Thus, multiple plausible claim constructions exist, making the claims indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential) ("if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim… indefinite"). 
Claim 1 recites “a second base unit” and claim 16 recites “a second base. Claim 18,  later refers to "the second base" when describing a second lift to incline and decline said second base. The claims could reasonably be construed as referring to the second base unit or the second base when reciting "the second base." Thus, multiple plausible claim constructions exist, making the claims indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential) ("if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim… indefinite").
Claim 1 recites “a first base unit” and “second base unit” and claim 16 recites “a first base” and “second base”. Claims 20,  later refers to "the first base" and “second base” when describing each said first base and said second base has a length ranging from 1 inch to 18 inches . The claims could reasonably be construed as referring to the first base unit or the first base when reciting "the first base" or referring to second base unit or the second base when reciting “the second base” Thus, multiple plausible claim constructions exist, making the claims indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential) ("if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim… indefinite"). 
Claim 1 recites “a first base unit” and “second base unit” and claim 22 recites “a first base” and “second base”. Claim 22 later refers to "the first base" and “second base” when describing wherein an up and down gradient of said first and second bases. The claims could reasonably be construed as referring to the first base unit or the first base when reciting "the first base" or referring to second base unit or the second base when reciting “the second base” Thus, multiple plausible claim constructions exist, making the claims indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential) ("if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim… indefinite"). 
Claim 1 recites “a first base unit” and claim 22 recites “a first base”. Claim 24,  later refers to "the first base" and “second base” when describing said sleeves are independent from up and down gradient adjustments of said first base. The claims could reasonably be construed as referring to the first base unit or the first base when reciting "the first base" or referring to second base unit or the second base when reciting “the second base” Thus, multiple plausible claim constructions exist, making the claims indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential) ("if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim… indefinite"). 
The claims have been rejected under 35 U.S.C. 112 for the above reasons. Please note that the Examiner may not have pointed out each and every example of indefiniteness. The applicant is required to review all the claim language to make sure the claimed invention is clear and definite. All words in a claim must be considered in determining the patentability of the claim against the prior art. If no reasonably definite meaning can be ascribed to certain terms in the claim, the subject matter does not become obvious, the claim becomes indefinite. In re Wilson, 424F.2d 1382, 1385 (CCPA 1970). The examiner's analysis of the claims, in particular claim language within the claims as rejected under 35 USC 112 above, indicates that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims needs to be made, as the examiner does not understand what is exactly being claimed by the applicant. Any rejection under 35 U.S.C. 102 should not be based on such speculations and assumptions. In re Steele, 305 F.2d 859,862 (CCPA 1962); Ex parte Head, 214 USPQ 551 (Bd.App. 1981). Accordingly, the applicant should not assume that any claims not rejected using prior art is considered allowable since the examiner can not clearly determine the limitations of the claim due to indefiniteness. The applicant should be aware that once the claims have been corrected to remove the problems concerning indefiniteness, prior art may be used to reject the claims and the next action made final or if the application is in a final status the amendment after final may not be entered as requiring further search and/or consideration. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 9, 10, and 16-19 is/are rejected (as best understood under 35 U.S.C. 102(a) (1) as being anticipated by Johnston (herein after Johnston1) 5,050,826. Johnston discloses (Claim 1) a hand support device for an input apparatus such as typing apparatus like keyboard of an electronic device, comprising a hand supporting bridge unit comprising at less one elongated bar (16’); and  a support base assembly comprising a first base unit (left 32’)  and a second base unit (right 32’) adapted for arranging at a first side and a second side of the input apparatus (12’) such as typing apparatus like keyboard, wherein said hand supporting bridge unit bridges across said first unit and said second base unit adapted for supporting wrists of an user of the electronic device while using the input apparatus such that hands of the user are able to hang down from the wrists supported by said hand supporting bridge unit to reach the input apparatus while providing a transversal support for upper extremities of the user over the input apparatus in wrist support typing posture; (Claim 2) wherein said hand supporting bridge unit comprising at least one elongated bar (16’) which is supported by said first base unit (left 32’) and said second base unit (right 32’) over the input apparatus (12’)  in a horizontal manner for supporting wrists (in phantom in figure 3) of the user of the electronic device while using the input apparatus such that hands of the user are able to hang down from the wrists supported by said at least one bar (12’)  to reach the input apparatus for the wrist support typing posture; (Claim 8) wherein said first base unit and said second base unit are arranged to be adjustable in height (see figure 5); (Claim 9) wherein said first base unit and said second base unit are arranged to be collapsible (due to being able to move upward and downward); (Claim 10); further comprising a plurality of sleeves (20’) provided on said at least one bar (16’) in a movable manner, wherein a diameter of each of said sleeves is larger than said at least one bar, thereby said sleeves provide additional comfort, therapeutic, and health benefits to the user; (Claim 11) said sleeves is made material selected from the group consisting of fiber organic composites, glass, gels, wood, plastic, ceramic composites, rubber, carbon, metallic alloys, medicinal chemicals, and combinations thereof; (Claim 16) further comprising a first base (left 22’) and a second base (right 22’), wherein said first base unit (left 32) sits movably on said first base (left 22’) and said second base unit (right 32) sits movably on said second base (right 22’); (Claim 17) further comprising a first incline slope control (left 36) arranged at said first base (left 22’) and a second incline slope control (right 38) arranged at said second base (right 22’), wherein said first base unit (left 32) sits at said first incline slope control (left 38) and said second first base unit (right 32) sits at said second incline slope control (right 38) for additional direction guide; (Claim 18) wherein said first base (left 22’) comprises a first lift (l36) to incline and decline said first base (left 32’) and said second base (right 22’) comprises a second lift (36) to incline and decline said first base (left 32’) and said second base (right 32’); (Claim 19); wherein said first lift (36) and said second lift (36) provide at less a 0 to 40 degrees downgrading or upgrade slope.  
Claim(s) 1, 2, and 12  is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Johnston (Johnston2) 5,050,826. Johnston2 discloses (Claim 1) a hand support device for an input apparatus such as typing apparatus like keyboard of an electronic device, comprising a hand supporting bridge unit comprising at less one elongated bar (16’); and  a support base assembly comprising a first base unit (left 22’)  and a second base unit (right 22’) adapted for arranging at a first side and a second side of the input apparatus (12’) such as typing apparatus like keyboard, wherein said hand supporting bridge unit bridges across said first unit and said second base unit adapted for supporting wrists of an user of the electronic device while using the input apparatus such that hands of the user are able to hang down from the wrists supported by said hand supporting bridge unit to reach the input apparatus while providing a transversal support for upper extremities of the user over the input apparatus in wrist support typing posture; (Claim 2) wherein said hand supporting bridge unit comprising at least one elongated bar (16’) which is supported by said first base unit (left 22’) and said second base unit (right 22’) over the input apparatus (12’)  in a horizontal manner for supporting wrists (in phantom in figure 3) of the user of the electronic device while using the input apparatus such that hands of the user are able to hang down from the wrists supported by said at least one bar (12’)  to reach the input apparatus for the wrist support typing posture; (Claim 12) further comprising a first swing pillar (left 32) and a second swing pillar (right 32) mounted rotatably at said first base unit (left 22’)  and said second base unit (right 22’) respectively, wherein said at least one bar (16’) is supported between said first swing pillar (left 32’) and said second swing pillar (right 32’)
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Miller 5,386,957. Miller discloses (Claim 1) a hand support device for an input apparatus such as typing apparatus like keyboard of an electronic device, comprising a hand supporting bridge unit comprising at least one elongated bar (18); and a support base assembly comprising a first base unit (left 24)  and a second base unit (right 24) adapted for arranging at a first side and a second side of the input apparatus (12) such as typing apparatus like keyboard, wherein said hand supporting bridge unit bridges across said first unit and said second base unit adapted for supporting wrists of an user of the electronic device while using the input apparatus such that hands of the user are able to hang down from the wrists supported by said hand supporting bridge unit to reach the input apparatus while providing a transversal support for upper extremities of the user over the input apparatus in wrist support typing posture; (Claim 2) wherein said hand supporting bridge unit comprising at least one elongated bar (18) which is supported by said first base unit (left 24) and said second base unit (right 24) over the input apparatus (12)  in a horizontal manner for supporting wrists of the user of the electronic device while using the input apparatus such that hands of the user are able to hang down from the wrists supported by said at least one bar (18)  to reach the input apparatus for the wrist support typing posture; (Claim 3) further comprising a pillar and bar joint assembly (28/26) which a first pillar and bar joint movably inserting a first end of said at least one bar into said first base unit, and a second pillar and bar joint movably inserting a second end of said at least one bar into said second base unit in a movable manner, wherein said first and second ends of said at least one bar are arranged at said first base unit and second base unit respectively so as to extend along a length of the input apparatus and perpendicular to the two sides of the input apparatus.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected (as best understood) under 35 U.S.C. 103 as being unpatentable over Johnston (Johnston1) 5,050,826. Johnston1 discloses all of the limitations of the claimed invention except for wherein said sleeves are has a length ranging from 1 inch to 8 inches. It would have been obvious matter of engineering choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnston1 to have wherein said sleeves are has a length ranging from 1 inch to 8 inches since a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) for the purpose of providing the maximum support for the user’s hand.
Claim(s) 20 is/are rejected (as best understood) under 35 U.S.C. 103 as being unpatentable over Johnston (Johnston1) 5,050,826. Johnston1 discloses all of the limitations of the claimed invention except for wherein each said first base and said second base has a length ranging from 1 inch to 18 inches along the respective side of the input apparatus, a thickness ranging from 1/2 inch to 8 inches, and a height ranging from 1 inch to 10 inches. It would have been obvious matter of engineering choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnston1 to have wherein each said first base and said second base has a length ranging from 1 inch to 18 inches along the respective side of the input apparatus, a thickness ranging from 1/2 inch to 8 inches, and a height ranging from 1 inch to 10 inches since a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
Claims 4-7, 13-15, and 21-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional hand support device.. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631